ease %l\]!§r(i§i`)g T§.Jr`i<;;)§/'DIST Wib enoilizTEFoel§eijri)§ §b%[il?l§§l§?bi§iol§i%©ll§)FFiviq§l%liM

 

Wyndham Vacation Ownership, Inc., et al.

Plaintiff(s)
vs_ Case No.: 9:18-cv-81251-DMM

US Consumer Attorneys, P.A., et al.

Defendant(s)
AFFIDAVIT OF SERVICE

l, Ainbiko Wallace, a Private Process Server, being duly sworn, depose and say:

That l have been duly authorized to make service of the Summons, Civil Cover Sheet, and Complaint for Damages and Injunctive
Relief with Exhibits in the above entitled case.

That l am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 09/20/2018 at lZ:l l PM, l served DC Capital Law Firm, LLP c/o Corporation Service Company, Registered Agent with
the Suinmons, Civil Cover Sheet, and Complaint for Damages and lnjunctive Relief with Exhibits at 1090 Vermont Avenue, NW,
Washington, DC 20005 by serving Lindsey l\/lagalis Coach, Litigation Management Representative, authorized to accept service.

Lindsey l\/lagalis Coach is described herein as:

Gender: Female Race/Skin: White Age: 25 Weight: 135 Height: 5'6" Hair: Brown Glasses: Yes

l declare under penalty of perjury that this information is true.

 

Execui ed ()n\ ' .. Arnbiho Wallace
C|ient Ref Number:207124

JOb #: 1551145

 

Orange Legal, lnc. 633 East Colonial Drive Orlando, FL 32803

